Citation Nr: 0304450	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30, based 
on April 1999 surgery to repair a service-connected left 
hernia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
November 1975 to November 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2000 
rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Competent evidence reasonably shows that a two month period 
of convalescence was required following the veteran's April 
22, 1999 hernia repair surgery.


CONCLUSION OF LAW

A temporary total disability rating is warranted for 
postoperative inguinal hernia from May 1, 1999 through June 
30, 1999.  38 C.F.R. § 4.30(a)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes VA 
treatment and examination reports, and private medical 
records.  The appellant was notified of the applicable laws 
and regulations.  The rating decision and the statement of 
the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  He was notified of the enactment and provisions of 
the VCAA, including of his and VA's relative responsibilities 
in development of evidence, in August 2001 correspondence.  
Further, the Board informed the veteran of steps VA was 
taking to develop further evidence, and what steps he needed 
to take, in February 2003 correspondence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran was granted service connection for bilateral 
inguinal hernia repairs in a September 1995 rating decision.  
That decision also granted a temporary total rating pursuant 
to 38 C.F.R. § 4.30 for a period of convalescence following 
May 1995 hernia repair surgery.

In April 1999, the veteran underwent another surgical repair 
of a recurrent left inguinal hernia.  Treatment notes reveal 
that the veteran inquired about a required period of 
convalescence.  He was offered a referral to a rehabilitative 
or convalescent program.

VA treatment records from January to April 2000 reveal that 
the veteran was treated for a recurrent left inguinal hernia, 
and was instructed to stop all strenuous lifting until he 
could be fully evaluated.

In February 2000, a private doctor submitted an opinion 
stating that the veteran should stay off of work until June 
2000, or until he was evaluated.  

On April 2000 VA examination, the veteran reported that he 
had undergone hernia repairs in 1977, 1983, 1995, 199, and 
2000.  He stated that his April 1999 hernia repair had failed 
after 3 weeks due to a lack of convalescent time following 
the surgery.  He was seeking to have another surgery in the 
near future.

In August 2000, a VA surgeon opined that the veteran would 
need a month off from work following his impending hernia 
repair.  Following the surgery, a second VA surgeon stated 
that the veteran required a 6 week period of convalescence.

On June 2001 VA examination, the veteran reported that his 
August 2000 surgical repair appeared to have been successful, 
but that he still could not lift heavy objects.

In an August 2001 rating decision, the RO granted a period of 
temporary total disability based on the need for a 
convalescent period following the veteran's August 2000 
hernia repair surgery.

On February 2003 VA record review and consultative report, a 
VA surgeon opined that following the veteran's April 1999 
surgery to repair his recurrent left inguinal hernia, he 
would have recommended a minimum of a 6 week absence from 
work, followed by re-evaluation.  The doctor noted that the 
veteran's work as a fishing boat captain/owner required heavy 
lifting, and the current Medical disability advisor consulted 
by the doctor recommended a period of convalescence from a 
minimum of 28 to a maximum of 84 days.

Analysis

Regulations provide that where treatment of a service 
connected disability results in surgery requiring at least 
one month of convalescence, a temporary total rating shall be 
assigned for a period of 1, 2, or 3 months.  38 C.F.R. 
§ 4.30.  Here, the veteran under went surgical treatment for 
a service-connected disability in April 1999.  
Contemporaneous treatment records reflect that some period of 
convalescence was required, but there is no indication that 
such was formally prescribed.  Significantly, convalescent 
periods were prescribed, and temporary total compensation 
granted, following the veteran's other hernia repair 
surgeries.  A VA surgeon familiar with the surgery the 
veteran underwent, and who reviewed the claims file, has 
opined that he should have been prescribed a minimum of a 6 
week convalescent period following the April 1999 surgery.  
The controlling regulation (38 C.F.R. § 4.30) provides for 
assignment of temporary total ratings in monthly increments.  
Given the VA doctor's opinion that the veteran's April 22, 
1999 inguinal hernia surgery required, at least (suggesting 
that this is a minimum threshold) 6 weeks of convalescence, 
the Board finds that it is reasonably shown that the surgery 
required a two month period of convalescence.  Under 
38 C.F.R. § 4.30, this period of convalescence would extend 
from May 1, 1999 to June 30 1999.  


ORDER

A 2 month temporary total disability rating for postoperative 
inguinal hernia, from May 1, 1999 to June 30, 1999 is 
granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

